Citation Nr: 0519345	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1991 to February 
1993.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

Service connection is in effect for history of arthroscopic 
surgery on the left with partial medial meniscectomy and 
chronic synovitis, derangement or tearing of the medial 
meniscus, rated as 10 percent disabling; Achilles tendonitis 
of the left foot and ankle, rated as 10 percent disabling; 
and chronic upper and midback muscular strain, rated as 10 
percent disabling. 

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in April 2001.  He and his 
wife provided testimony before a Veterans Law Judge in June 
2002.  Transcripts are in the file from both hearings.

Under regulations then in effect, the Board endeavored to 
develop the evidence in July 2002 and January 2003.  In the 
interim, the regulations were revised, and the Board was 
required to remand the case in September 2003 and again in 
June 2004 for development of the evidence and consideration 
of the new regulations with regard to due process.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  Credible evidence and medical opinion sustains that the 
veteran has an acquired psychiatric disorder with multiple 
facets and diagnoses, which either commenced during and is a 
product of his active military service or is reflective of 
progression of any preexisting pathology beyond what might be 
considered to be the natural development thereof.



CONCLUSION OF LAW

An acquired psychiatric was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1153, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  As will be addressed below, 
additional evidence might be available but is not required 
for an equitable resolution of the pending issue.

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran had Persian Gulf War service.  His entrance 
examination was negative for a history or clinical findings 
of any nervous disorder.

Service medical records show that in late 1992, the veteran 
was referred to a service hospital by his unit for problems 
in dealing with stress.  He had symptoms of poor appetite, 
insomnia, headaches, and back pain.  He had had recent 
suicidal and homicidal ideations as well as some rapid 
thinking and possible perceptual distortions.  His wife had 
left him several months before and taken their small child 
which he said was because he was unable to cope and provide 
any emotional support for her.  He also said that he had been 
harassed in his unit as a result of which he had gone AWOL 
twice.  He had problems with debt.  On examination, mood was 
anxious and he had problems with racing thoughts and an 
inability to control his thoughts.  He had been seeing things 
at his house which he thought was a ghost, as did his wife.  
He was admitted to the psychiatric ward at the hospital 
facility at Ft. Bragg and evaluated.  Diagnosis was 
adjustment disorder with mixed emotional features.  

He continued to be hospitalized and treated for psychiatric 
problems throughout the remainder of service.  The adjustment 
disorder diagnosis was carried at separation.

The veteran filed his claim for compensation at the time of 
separation from service.

On VA examination in August 1993, the veteran gave a history 
of inservice hospitalization.  He detailed the experiences in 
service which led up to the 1992 hospital care.  The Axis II 
diagnosis was personality disorder, NOS.  His Global 
Assessment of Functioning (GAF) was said to be at 65.

An extensive VA hospital report is of record that shows that 
he was treated in the summer and fall of 1994 for what was 
diagnosed as bipolar disorder.  Another diagnosis was bipolar 
disorder with psychosis and polysubstance and alcohol 
dependence.  He said he had used illicit substances as a 
teenager, but had developed stress symptoms while in service.  
On evaluation, he dated his mood swings to about 1992-1993.  
These had continued to present.

Extensive VA and private clinical evaluations are in the 
file.  

Since 1993-4, the veteran had been diagnosed with a number of 
psychiatric problems including bipolar disorder; antisocial 
personality disorder; schizoaffective psychotic disease with 
minor delusionary and hallucinatory activity; and possible 
schizophrenia.  His GAF has fluctuated around 50.

Numerous statements are in the file from family members and 
his wife.  

Also of record is extensive testimony given by the veteran 
and his wife at two personal hearings. 

A detailed lengthy medical expert opinion is of record, dated 
in May 2002.  

The opinion noted that 

it is apparent from the records that (the 
veteran) exhibited gradual deterioration 
after he began active duty in the 
military.  (emphasis added)

The examiner described the veteran's pre service and 
inservice problems in detail.  He reviewed clinical records 
as well as other opinions in the file.  He concluded that 

(i)n my opinion, within a reasonable 
degree of medical certainty, this mental 
illness - which most nearly matches the 
diagnostic label of schizoaffective 
disorder, but technically could be 
considered Psychotic Disorder Not 
Otherwise Specified...was precipitated by 
the process of separation from his wife 
in 1992.  I base this on the fact that 
this is the most frequent precipitating 
cause of psychosis in nearly all initial 
psychosis.  

While the army did not cause this - 
except perhaps by failing to recognize 
and properly treat the condition - the 
condition did arise during the veteran's 
tour of duty.


Analysis

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his service experience, have been both 
entirely consistent and credible.  

The veteran is basically entitled to the presumption of 
soundness at entrance as relates to an acquired psychiatric 
problem.  He had not had an easy life before service, some 
problems of which may have been of his own making or due to 
his basic personality structure.  However, whether he did or 
did not have personality defects prior to service is 
irrelevant since any such problems he may have had were 
clearly aggravated as a result of service beyond what would 
have normally occurred.

He did well in service for a period of about a year at which 
time he seemed to fall apart.  He has described some 
incidents which caused stress, and he developed overall 
incapacity to cope within the military or his family 
environment.

Soon after this started, his wife left him, and he developed 
serious psychiatric manifestations which have remained 
relatively unabated since then.  He says his wife left him 
because he was unable to cope with the stress of service 
experiences.  And whatever the reason for her departure, [and 
whatever may be considered cause and what may be called 
effect in that regard,] it is quite unequivocal that his 
serious psychiatric problems developed during service.

As noted above, some physicians who provided psychiatric 
assessments suggest that he may also have an underlying 
personality problem.  However, this in no way negates or even 
denigrates the acquisition of and ultimate impact of any 
superimposed acquired psychiatric disability regardless of 
whether it was of neurotic or psychotic quality (and in this 
case, may contain elements of both).  

The Board appreciates the efforts made on the parts of others 
to corroborate his behavior in and since service.  And the 
veteran (and his wife) have been quite candid in written as 
well as sworn testimony which the Board finds quite credible. 

Whatever the diagnosis, since about a year after entrance 
into service, the veteran has manifested and been diagnosed 
as having an acquired psychiatric disorder.  What information 
is in the file is reasonably supportive of the veteran's 
allegations, without significant evidence to the contrary.

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in approximate 
balance.  The Board finds that the evidence is in relative 
equipoise, and concludes that the veteran's acquired 
psychiatric disorder, however diagnosed, to include probable 
anxiety neurosis and/or other neuroses and psychosis, was 
first manifested during and is reasonably the result of his 
service, and service connection is in order.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
at 49.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


